Citation Nr: 0817921	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, prior to 
September 11, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the January 2004 rating decision, the RO granted 
service connection for degenerative joint disease of the left 
knee and assigned a 10 percent evaluation, effective June 9, 
2003, under Diagnostic Code 5010.  The veteran subsequently 
perfected an appeal for a higher rating thereafter.  

In September 2007, the Board remanded the claim for 
additional development and adjudicative action.  Prior to the 
case being returned to the Board, the veteran underwent total 
left knee replacement, and as such, the RO granted a 
temporary evaluation of 100 percent based on surgical 
treatment necessitating convalescence, effective September 
11, 2007, by way of a January 2008 rating decision.  The RO 
also noted that upon expiration of the veteran's 
convalescence period, a 30 percent evaluation will commence 
on November 1, 2008, under Diagnostic Codes 5010-5055.  

As the currently assigned 100 percent evaluation is imposed 
by regulation following the veteran's total left knee 
replacement, and insofar as VA laws and regulations are in 
place to govern the evaluation process subsequent to 
expiration of the postoperative 100 percent evaluation, the 
issue herein is limited to the question of whether an initial 
increased evaluation is warranted prior to the effective date 
of the 100 percent evaluation for the veteran's total left 
knee replacement (September 11, 2007).  Thus, the Board has 
recharacterized the issue on appeal as shown on the first 
page of this decision.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Before September 11, 2007, the competent and probative 
medical evidence of record demonstrates that the veteran's 
service-connected degenerative joint disease of the left knee 
is characterized by painful motion.  


CONCLUSION OF LAW

Prior to September 11, 2007, the criteria for an evaluation 
in excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for his 
disability.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings 
appropriate also in cases where the appeal was not as to the 
initial rating assigned after service connection is 
established).

In this case, the veteran is receiving a 10 percent 
evaluation for his service-connected degenerative joint 
disease of the left knee prior to September 11, 2007 under 
Diagnostic Code 5010.  As previously stated, service 
connection was granted for degenerative joint disease of the 
left knee and assigned a 10 percent evaluation, effective 
June 2003, in a January 2004 rating decision.  The RO 
assigned the 10 percent evaluation under Diagnostic Code 
5010, noting that recent x-ray results revealed evidence of 
degenerative changes as well as some limitation of motion.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records reflect continuing complaints and 
treatment for a left knee condition.  The veteran was 
diagnosed with chondromalacia of the left patella, and 
surgery was performed for the condition in November 1972.  
Upon discharge from service, the veteran underwent surgery in 
March 1977 with complete release and medial retracking of the 
patellar extensor mechanism including tendon transfer and 
advancement of the medial capsule and vastus medialis muscle.  
An additional surgery was performed in August 1978 for a left 
knee arthrotomy with excision of a lacerated cystic 
degenerated lateral meniscus.  

In December 2003, the veteran was afforded a VA examination 
for his left knee disability.  The veteran reported 
originally injuring his left knee in 1971 when carrying an 
audio box down a ladder.  He missed a ladder rung, slipped, 
and hit his knee on the ladder.  X-rays revealed a fractured 
patella, and his knee was placed in a cast for six weeks with 
physical therapy thereafter.  The veteran informed the 
examiner that since the two surgeries of his left knee, he 
has endured pain, weakness, stiffness, swelling, and giving 
way.  He denied any locking, fatigability, dislocations, or 
recurrent subluxations, but reported daily and weekly flare-
ups which result in additional loss of motion.  The veteran 
reported difficulty in sitting for long periods of time, and 
noted that Salicylate and Ibuprofen often provide no relief.  

Physical examination of the veteran revealed no edema, 
effusion, instability, weakness, redness, or heat.  However, 
there was some guarding of movement, limping, and stiffness 
on the left side upon the veteran standing and walking.  The 
physician reported unusual shoe wear patterns on the 
veteran's left shoe which is indicative of abnormal weight 
bearing, as well as a moderate degree of varus of the left 
knee.  Range of motion testing was left knee extension to 0 
degrees and flexion to 120 degrees, with range of motion 
additionally limited another 20 degrees by pain and swelling 
during flare-ups.  X-rays of the left knee showed marked 
narrowing of the lateral compartment of the femoral tibial 
joint space with irregularity of the articular surfaces and 
large lateral marginal osteophytes.  There was subchondral 
sclerosis of the lateral tibial plateau with irregularity of 
the articular surface, which was felt to be degenerative 
changes in the left knee.  The veteran was diagnosed with 
left knee degenerative joint disease which affects him daily.  
The physician also noted an additional loss of range of 
motion due to pain, swelling, and stiffness of at least 20 
degrees.  

VA outpatient treatment records reflect complaints and 
treatment for the veteran's service-connected left knee 
condition.  In June 2003, the veteran reported left knee pain 
while walking and after sitting for extended periods of time.  
The veteran denied tingling or numbness in the leg, but 
stated that his leg occasionally feels like it is not there.  
He admitted that the leg did not give out completely and 
there was no locking or catching.  Physical examination of 
the left knee revealed a medial incision that was well-
healed, with no effusion or erythema.  The physician noted 
valgus deformity, pain with lateral McMurray's, and left knee 
lateral laxity with slight flexion.  Straight leg testing and 
anterior drawer were both negative, and the dorsalis pedis 
pulse was full.  Range of motion testing showed flexion to 
105 degrees, and there was decreased gross sensation along 
the lateral lower extremity.  X-ray results revealed marked 
narrowing of the lateral compartment of the femorotibial 
joint space with irregularity of the articular surfaces and 
large lateral marginal osteophytes.  There was also noted 
irregularity of the articular surface of the left patella 
with osteophytes at patellar margins.  The veteran was 
diagnosed with left knee pain with osteoarthritic changes.  
He was given trial unloader heel wedges, trial Synvisc 
injections, and requested to return in two weeks for follow-
up treatment.  

In January 2004, the veteran returned to the VA outpatient 
treatment facility with complaints of left knee pain 
aggravated by walking and prolonged sitting, with the Synvisc 
injections only providing temporary relief.  It was noted 
that the veteran had realignment of his left patella with 
progressive osteoarthritis with narrowing lateral 
compartment.  There was effusion, slight increase valgus, and 
atrophy of the left quads.  Range of motion testing revealed 
flexion to 135 degrees, and estimated strength was 4/5 of the 
left quad.  

A January 2005 orthopedic consult notes the veteran's 
continuing chronic left knee pain.  He reported that he can 
only walk approximately 100 yards before the pain increases 
to 10/10 in terms of severity, and at rest, the pain is a 
"dull constant 4/10 ache."  Physical testing revealed 
notable valgus deformity with well-healed surgical incisions 
laterally and medially.  There was no edema, effusion, or 
varus/valgus laxity, but mild tender to palpitation over the 
lateral compartment.  The Lachman's test was negative, quads 
were 5/5, and there was some medial quad atrophy on the left 
lower extremity.  Sensations and pulses were both positive.  
Range of motion testing reflected 0 to 120 degrees with grind 
on extension.  The physician diagnosed the veteran with left 
knee traumatic degenerative joint disease with valgus 
deformity.  

The veteran returned to the orthopedic clinic in August 2006 
for continuing left knee pain.  He reported intermittent 
swelling with continuing pain localized to the 
outside/anterior area of the knee.  Physical examination of 
the knee revealed tenderness along the left peripatellar area 
with bogginess edema.  There was crepitus with motion and 
compression, but negative results for McMurray, Lachman's, 
and Drawer tests.  The veteran demonstrated flexion to 90 
degrees and full extension.  Sensation and pulses were both 
positive, and strength was 5/5.  X-ray results revealed loss 
of lateral compartment space with spurring femur/patella 
bilaterally with bipartite patella.  The veteran was 
diagnosed with bilateral knee degenerative joint disease.  It 
was noted that the veteran was to continue with his wedges, 
cane, and icing, as well as the trial Synvisc injections.  
The veteran was requested to return in 3 months.  

Follow-up treatment in November 2006 noted continued pain in 
the veteran's left knee.  The veteran indicated that he could 
walk a block, but has pain and "buckling" episodes in the 
last month.  He has stiffness after sitting for prolonged 
periods of time and believes his knee has worsened.  Physical 
examination of the left knee exhibited well-healed anterior 
with lateral incisions.  There was noted lateral joint 
tenderness, minimal effusion, crepitus, and 1+ varus/valgus 
laxity.  Range of motion was noted as 0 to 120 degrees.  X-
rays revealed marked lateral compartment narrowing and valgus 
knee.  The veteran was diagnosed with progressive post-
traumatic arthritis of the left knee.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected degenerative joint disease of the left knee, prior 
to September 11, 2007, under Diagnostic Code 5010.  As 
previously noted, while x-rays of record show evidence of 
degenerative arthritis of the left knee, there is no showing 
that the veteran has involvement of 2 or more major joints or 
2 or more minor joints with occasional incapacitating 
exacerbations.  Thus, a higher rating is not warranted under 
Diagnostic Code 5010.  

Additionally, the veteran's left knee disability symptoms 
also do not more nearly approximate the criteria for the 
assignment of a higher evaluation under Diagnostic Codes 5260 
or 5261.  In June 2003, a VA outpatient treatment record 
indicates that the veteran's flexion was to 105 degrees, and 
during the December 2003 VA examination, the veteran 
demonstrated flexion to 120 degrees and extension to 0 
degrees.  Similarly, in January 2004, the veteran 
demonstrated flexion to 135 degrees and to 120 degrees with 
grind on extension in January 2005.  The veteran exhibited 
full extension and flexion to 90 degrees in August 2006, and 
in November 2006, range of motion testing was noted as being 
0 to 120 degrees.  As such, while the veteran's left knee 
exhibits some limitation of motion, it is not sufficient to 
warrant a noncompensable rating under Diagnostic Code 5260 or 
5261.  

The Board also notes that the veteran's symptoms overall do 
not show left knee recurrent subluxation or lateral 
instability, so as to warrant the assignment of a compensable 
evaluation.  Although June 2003 VA treatment reports show 
left knee lateral laxity with slight flexion and 1+ lateral 
laxity in November 2006, in December 2003 no subluxation on 
objective evaluation was noted, in January 2005 orthopedic 
consultation revealed no varus/valgus laxity, and in August 
2006, McMurray's, Lachman's, and Drawer's were negative.  
Additionally, throughout this period, the veteran's strength 
has remained 5/5.  Thus, a rating in this regard is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis of the knee (Diagnostic 
Code 5256), dislocated semilunar cartilage (Diagnostic Code 
5258), removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not 
assist the veteran in obtaining a higher evaluation.  

The Board has also considered whether an increased rating may 
be available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or suprapainful motion under 38 C.F.R. § 4.59.  
However, while there is evidence of functional loss due to 
painful motion and weakness, the Board believes that the 
current 10 percent rating assigned above adequately 
compensates the veteran for the level of impairment 
demonstrated given the absence of a large quantifiable 
diminution in range of motion.  Therefore, the assignment of 
a schedular evaluation in excess of 10 percent under 
Diagnostic Code 5010 is not warranted in this regard.  

Finally, during the December 2003 VA examination, the 
examiner commented on two scars associated with the veteran's 
left knee.  In the examination report, the examiner indicated 
that the veteran has a scar on the medial side of his left 
knee, measuring 12 centimeters.  He described the scar as 
flat, non-disfiguring, white, non-ulcerated, slightly 
depressed, smooth, no attachments, and non-tender.  The 
second scar was reported as being four centimeters in length, 
and the examiner described the scar being smooth, non-
disfiguring, flat, white, non-ulcerated, non-attached, non-
tender, not depressed or elevated.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 provides the criteria for rating 
disfiguring scars of the head, face, or neck and does not 
apply in this situation as the veteran's scars are located on 
his left knee.  The Board notes that there is no evidence 
that the veteran's scars limit his motion to warrant 
application of Diagnostic Code 7801, scars, other than head, 
face, or neck, that are deep or that cause limited motion; or 
Diagnostic Code 7805, scars, other, which are rated on 
limitation of function of the affected part.  The scars are 
not 144 square inches or greater to warrant application of 
Diagnostic Code 7802, scars, other than head, face, or neck 
that are superficial and do not cause limitation motion.  
There is also no evidence that the scar is unstable to 
warrant application of Diagnostic Code 7803, superficial, 
unstable scars.  Therefore, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, and 7805 do not assist the 
veteran in obtaining a higher evaluation for his service-
connected left knee disability.

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his left knee disability, the 
objective clinical findings simply do not support his 
assertions.  The evidence shows that the veteran is more 
appropriately rated under Diagnostic Code 5010-5003, and that 
the criteria for a higher or a separate rating under any 
other diagnostic code have not been met.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his degenerative joint disease of 
the left knee, the benefit-of-the- doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In August 2003 and November 2003 VCAA letters, VA informed 
the veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  In this case, however, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for degenerative joint disease of 
the left knee.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).

As previously noted, VCAA compliance was substantially met in 
August 2003 and November 2003.  However, the Board finds that 
any notice errors present did not affect the essential 
fairness of the adjudication because the veteran had actual 
knowledge of what was necessary to substantiate his claim for 
an increased rating, which is shown by his statements 
contending that his disability has worsened in severity and 
affect his overall daily functioning.  See May 2004 and 
September 2004 personal statements.  The Board finds that by 
way of the veteran's actual knowledge and the overall 
development of his claim throughout the pendency of this 
appeal, any errors of notice are non-prejudicial to the 
veteran.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  See also Dunlap, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
October 2002 to January 2008, and private medical records 
from March 1977 to August 1978.  The veteran was also 
provided a VA examination in connection with his claim for an 
increased rating.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, prior to 
September 11, 2007 is denied.  



___________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


